20 So.3d 965 (2009)
Darrell YOUNG, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-2424.
District Court of Appeal of Florida, Third District.
October 14, 2009.
Darrell Young, in proper person.
Bill McCollum, Attorney General, for appellee.
Before SHEPHERD, CORTIÑAS, and ROTHENBERG, JJ.
PER CURIAM.
Darrell Young appeals a trial court's order on his motion to correct illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a), which summarily denied his motion for 1068 days of jail credit. The court held the defendant was sentenced to 366 days with credit for time served only from the last booking date, which amounted to two days, pursuant to the plea agreement. However, the plea agreement was not provided.
On appeal, this Court must reverse unless the records attached to the lower court's order conclusively demonstrate the defendant is not entitled to the requested relief. See Brothers v. State, 959 So.2d 1260, 1261 (Fla. 3d DCA 2007). In this case, the court did not attach any portion of the transcript conclusively demonstrating that defendant waived his entitlement to credit for time served on his previous incarcerations pertaining to these cases. We therefore reverse the order on appeal and remand for entry of a new order supported by record attachments.
Reversed and remanded for further proceedings.